July 16, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   MARGARET ONWUDIEGWU, Appellant

NO. 14-14-00249-CV                          V.

                       JAIME J. DOMINGUEZ, Appellee
                     ________________________________

      This cause, an appeal from the judgment signed February 24, 2014 in favor
of appellee Jaime J. Dominguez, was heard on the transcript of the record. We
have inspected the record and find legally insufficient evidence to support the
judgment. We therefore order the judgment of the court below REVERSED and
RENDER judgment that Jaime J. Dominguez take nothing by his claims.

      We further order that all costs incurred by reason of this appeal be paid by
appellee Jaime J. Dominguez.

      We further order this decision certified below for observance.